Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED CORRESPONDENCE
	This is the first Office Action on the merits of Application 17/274,067 filed on 3/5/21. Claims 21-40 are pending. Claims 1-20 have been cancelled due to a preliminary amendment.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/5/21 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the 
One or both planetary gear sets is a plus planetary gear set with the first elements being sun gears, the second element being ring gears, and the third elements being planetary carriers as mentioned in claim 32.
The first shift element and fifth elements combined to form a shift element pair as mentioned in claim 33.
The fourth shift element and sixth elements combined to form a shift element pair as mentioned in claim 36.
The third shift element and sixth elements combined to form a shift element pair as mentioned in claim 37.
must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because it contains reference characters.  Correction is required.  See MPEP § 608.01(b).
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 32 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the first and second planetary gear sets to be minus planetary gear sets where the first elements are sun gears, the second elements are planet carriers and the third elements are ring gears, does not reasonably provide enablement for one or both of the first and second planetary gear sets to be plus planetary gear sets where the first elements are sun gears, the second elements are ring gears and the third elements are planet carriers.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims. 
The specification discloses that one or both the planetary gear sets can be plus planetary gear sets and references Fig. 3. However, neither one or both the planetary gear sets can be plus planetary gear sets as they do not meet the specific connections between the planetary gear sets. For example, if the first planetary gear set is considered a plus planetary gear set, the drawing does not meet the limitation of the second input shaft (e.g. gw2) being fixed with the second element (e.g. e21) of the first planetary gear set as well with the third element (e.g. e32 or e22) of the second .
Claim 33 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the first and seventh shift elements are combined to form a shift element pair, does not reasonably provide enablement for the first and fifth shift elements are combined to form a shift element pair.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims. 
Fig 5 shows the first and seventh shift elements being combined together to form a shift element pair. However, none of the drawings appear to show the first and fifth shift elements be located adjacent to one another to be combined to form a shift element pair. One of ordinary skill in the art would not be able to make and/or use the invention commensurate in scope with these claims.
Claim 36 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the fourth and second shift elements are combined to form a shift element pair, does not reasonably provide enablement for the fourth and sixth shift elements are combined to form a shift element pair.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims. 
Fig 4 shows the fourth and second shift elements being combined together to form a shift element pair. However, none of the drawings appear to show the fourth and .
Claim 37 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the third and fourth shift elements are combined to form a shift element pair, does not reasonably provide enablement for the third and sixth elements are combined to form a shift element pair.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims. 
Fig 4 shows the third and fourth shift elements are combined together to form a shift element pair. However, none of the drawings appear to show the third and sixth shift elements be located adjacent to one another to be combined to form a shift element pair. One of ordinary skill in the art would not be able to make and/or use the invention commensurate in scope with these claims.
Allowable Subject Matter
Claims 21-31, 34, 35, 38-40 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record fails to show or render obvious wherein the first input shaft is rotationally fixable to the second element of the first planetary gear set with the third shift element and is rotationally fixable to the third element of the first planetary gear set with the fourth shift element in combination with the remaining limitations of claim 21.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure
Iwanaka ‘735 teaches a hybrid vehicle with multiple planetary gear sets, but lacks the multiple connections of the input shaft with other elements.
Bucknor ‘821 teaches a hybrid vehicle with multiple planetary gear sets, but lacks the multiple connections of the input shaft with other elements.
Beck ‘995 teaches a hybrid vehicle with multiple planetary gear sets, but lacks the multiple connections of the input shaft with other elements.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUAN LE whose telephone number is (571)270-3122.  The examiner can normally be reached on Monday - Friday 9:00am - 5:00pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on 571-270-5565.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HUAN LE/Primary Examiner, Art Unit 3659